545 S.E.2d 724 (2000)
352 N.C. 681
STATE of North Carolina
v.
Gregg Bryan McALLISTER.
No. 288A00.
Supreme Court of North Carolina.
October 5, 2000.
Angela H. Brown, Greenville, for McAllister.
Isaac T. Avery, Special Deputy Attorney General, John Carriker, District Attorney, for State.
Prior report: 138 N.C.App. 252, 530 S.E.2d 859.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 5th day of October 2000."